 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11   WHITNEY EBANKS,                              CASE NO. 2:18-cv-04864-GJS
12                       Plaintiff,
13           v.                                   [PROPOSED] ORDER TO
                                                  JOINT STIPULATION OF
14   TERMINIX INTERNATIONAL,                      DISMISSAL OF ENTIRE ACTION
     LP, a Tennessee Corporation,                 WITH PREJUDICE; [PROPOSED]
15   TERMINIX INTERNATIONAL                       ORDER
     INC., a Tennessee Corporation,
16   MELISSA HUMPHREY, an
     individual and DOES 1 through 50,
17   inclusive,
18                       Defendants.              Complaint Filed:          April 30, 2018
                                                  Date of Removal:          June 1, 2018
19
             After reviewing the Joint Stipulation of Dismissal of Entire Action with
20
     Prejudice, and good cause appearing, it is hereby ORDERED that:
21
             1.      The above-captioned matter is hereby dismissed as to all parties and all
22
     causes of action with prejudice.
23
              IT IS SO ORDERED
24

25
     DATED: September 10, 2019
26                                            GAIL J. STANDISH
                                              UNITED STATES MAGISTRATE JUDGE
27

28
     WSACTIVELLP:10798542.1                   1                          Case No.: 2:18-cv-04864-GJS
                                                      [PROPOSED] ORDER TO JOINT STIPULATION OF
                                                     DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     WSACTIVELLP:10798542.1   2                       Case No.: 2:18-cv-04864-GJS
                                   [PROPOSED] ORDER TO JOINT STIPULATION OF
                                  DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
